—Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Irizarry, J.), both imposed October 22, 1998, to run consecutively to each other, on the ground that the sentences are excessive.
Ordered that the sentences are modified, as a matter of discretion in the interest of justice, ■ by directing that the sentence imposed under Indictment No. 3988/97 shall run concurrently with the sentence imposed under Indictment No. 3293/97; as so modified the sentences are affirmed. Mangano, P. J., O’Brien, Sullivan, Goldstein and Schmidt, JJ., concur.